       Case: 3:20-cr-00143-JGC Doc #: 1-1 Filed: 02/26/20 1 of 4. PageID #: 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

               AFFIDAVIT IN SUPPORT OF A WARRANT TO ARREST


I, Justin Craig, a federally deputized Task Force Officer with the U.S. Secret Service and
Trooper with the Ohio State Highway Patrol (OSHP), hereinafter referred to as your Affiant,
being duly sworn, deposes and states:

                                      INTRODUCTION

    1. I am familiar with the information contained in this affidavit based on my own personal
       participation in the investigation, my review of documents and evidence, and
       conversations I have had with other assisting law enforcement officers, and other
       individuals. Because this affidavit is submitted for the limited purpose of establishing
       probable cause, I have not included herein the details of every aspect of the
       investigation. Where actions, conversations and statements of others are related herein,
       they are related in substance and in part, except where otherwise indicated.

    2. I make this affidavit in support of an arrest warrant for RASHEED NASSHIR
        MUHAMMAD (“MUHAMMAD”). MUHAMMAD is suspected of violating federal
        law, including Conspiring to Commit (in violation of 18 U.S.C. 371), as well as
        committing, violations of 18 U.S.C. 1028(a)(7) (Unauthorized Possession or Use of a
        Means of Identification), 18 U.S.C. 1029(a)(2) (Using an Unauthorized Access Device),
        and 18 U.S.C. 1028A (Aggravated Identity Theft).

                                TRAINING AND EXPERIENCE

    3. I am Task Force Officer (“TFO”) Justin G. Craig, a federally deputized officer with the
       U.S. Secret Service, and have been since February 2018.

    4. I am a Trooper with the OSHP and as such, I am a “law enforcement officer” as defined
       in O.R.C. 2901.01(A) (11) and as referenced in Crim.R. 41 and O.R.C. 2933.21 et seq.

    5. I have been employed by the OSHP as a law enforcement officer for over thirteen (13)
       years.

    6. My current duties include, without limitation, the following: the investigation of
       criminal misdemeanor and felony cases, providing assistance with new and ongoing
       criminal investigations, felony investigations at all state-owned and leased facilities
       within the jurisdiction of the OSHP, as well as federal investigations involving
       counterfeit currency, access device fraud, bank fraud, money laundering and with the
       compilation, examination and analysis of telephone records and data.
  Case: 3:20-cr-00143-JGC Doc #: 1-1 Filed: 02/26/20 2 of 4. PageID #: 3



7. I have successfully completed the following training and seminars including, but not
   limited to: Basic Criminal Investigator’s Training; Interviews and Interrogations;
   Wicklander – Zulawski Conference on Interview and Interrogation; Reid Conference on
   Interview and Interrogation; Crash Reconstruction and Analysis; Darknet and
   Cryptocurreny; Basic Mobile Device Investigations, Mobile Device Examiner School-
   National Computer Forensic Institute.

8. I have investigated, or participated in the investigation of, the offenses including, but not
   limited to, the following: Vehicular Homicide; Aggravated Vehicular Homicide;
   Aggravated Vehicular Assault; Trafficking in Drugs; Receiving Stolen Property; Access
   Device Fraud; Check Fraud; Counterfeit U.S. Currency, and Auto Larceny. Over the
   course of my professional career, I have investigated, or been involved in the
   investigation of, approximately 170 criminal cases.

                                 PROBABLE CAUSE

9. At approximately 11:04 a.m. on December 30, 2019, Trooper Ann Malone of the OSHP
   was sitting stationary patrol on Interstate 80 near mile post 67 in Wood County, OH.
   Trooper Malone observed a black Dodge Challenger traveling faster than the posted
   speed limit of seventy (70) mph. Trooper Malone checked the Challenger’s speed with
   a Laser at ninety three (93) mph in a seventy (70) mph zone.

10. Trooper Malone attempted to stop the Challenger. While attempting to catch up to the
    Challenger, Trooper Malone observed that vehicle was speeding up. Trooper Malone
    estimated that the Challenger was traveling between one hundred twenty five (125) and
    one hundred forty (140) mph. Trooper Malone activated her emergency lights and
    sirens to stop the Challenger. The Challenger failed to stop and a pursuit was initiated
    with the Challenger. The Challenger eluded police through Lucas County and into
    Fulton County. After a lengthy pursuit the driver of the Challenger fled on foot and was
    apprehended by Trooper Malone and Trooper Hartford in Delta, Ohio. According to the
    report, the suspect, later identified as MUHAMMAD, was apprehended at 11:49 a.m.
    hours and read his Miranda rights.

11. Continuing the same day, at approximately 1:41 p.m., your Affiant was contacted in
    reference to the pursuit. Your Affiant responded to the Swanton Post of the OSHP.
    There, it was learned that MUHAMMAD had been arrested in Lorain County two days
    earlier, on December 28, 2019, for presenting a counterfeit Missouri identification card
    with the name “Jamell Tyson” (believed to be a false name) after he was stopped by the
    OSHP for a traffic offense while driving the same Dodge Challenger.

12. It was also learned that after MUHAMMAD was arrested in Delta on December 30,
    2019, he was found in possession of three credit cards that also had the name “Jamell
    Tyson” on them -- one card was found on MUHAMMAD’s person, and two more were
    discovered after MUHAMMAD attempted to secrete them in the backseat of a patrol car
    after he was arrested.
  Case: 3:20-cr-00143-JGC Doc #: 1-1 Filed: 02/26/20 3 of 4. PageID #: 4



13. The rental agreement found inside the Dodge Challenger reflected that the Challenger
    was rented on December 28, 2019 from a Budget Car Rental location near Cleveland
    Hopkins International Airport in Cleveland, Ohio. It was further determined that the last
    four digits of the credit card used to rent the Challenger, 5537, matched one of the
    counterfeit credit cards found on MUHAMMAD. Trooper Malone also advised that
    MUHAMMAD had admitted to Troopers that the credit cards were counterfeit.

14. Your Affiant went to the interview room where Trooper Stewart was interviewing
    MUHAMMAD. MUHAMMAD admitted that he was from Chicago, and that the cards
    found in his possession were counterfeit. When asked why the cards had nothing on the
    magnetic strip, MUHAMMAD advised the cards were not done yet. MUHAMMAD
    stated that he had used one of cards to rent the Dodge Challenger, but that the card used
    to rent the vehicle was long gone. MUHAMMAD admitted that he rented the
    Challenger with no intention of returning the vehicle, and that he was part of a ring that
    rented and stole cars. MUHAMMAD admitted he was going to sell the vehicle for
    $2500.00 to an individual in Indiana. MUHAMMAD then stated the vehicle would be
    sold multiple times after the initial Indiana sale. MUHAMMAD stated the vehicle
    would eventually get a new title and VIN number.

15. After the interview, MUHAMMAD was arrested and charged in the Lucas County Court
    of Common Pleas with Failure to Comply with Signal of a Police Officer.

16. On January 2, 2020, your Affiant obtained a state search warrant for the mobile device
    belonging to MUHAMMAD. Located inside of the mobile device were videos of
    vehicles, including the Challenger. Registrations were visible on all of the vehicles.
    Multiple vehicles were listed as vehicles stolen from rental car agencies.

17. Also located on MUHAMMAD’s mobile device were additional credit card numbers
    and means of identification for other individuals, including items found on a picture of a
    piece of paper containing names, credit card numbers, and addresses for M.H. and E.P.,
    both residents of Illinois. The account numbers were registered with Chase Bank. Your
    Affiant confirmed the account numbers with Chase Bank, as well as the fact that M.H.
    and E.P. were the proper account holders.
18. The cards recovered from MUHAMMAD on the day of his arrest in Delta, Ohio are
    listed as originating from Chase Bank and US Bank. Your Affiant ran the Bank
    Identification Numbers (BIN) located on the counterfeit cards. The BIN number for all
    of the cards belong to Capital One Bank.

19. On January 21, 2020, Capital One advised that the counterfeit card ending in 5537
    (found in possession of MUHAMMAD) had flagged fraud charges that occurred on the
    account. The card was used in Cleveland, Ohio on the exact same day the suspect rented
    the car. The card was used at a place called Sara Group in Cleveland, OH at 5:56 a.m.
    with a purchase of $42.50. MUHAMMAD obtained the Dodge Challenger at
    approximately 6:30 a.m.
Case: 3:20-cr-00143-JGC Doc #: 1-1 Filed: 02/26/20 4 of 4. PageID #: 5
